NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
E. WAYNE HAGE AND THE ESTATE OF JEAN N.
HAGE,
Plaintiffs-Cr0ss Appellants,
V.
UNITED STATES,
Defendant-Appellant.
2011-5o01, -5013 `
Appeals from the United States Court of Federa1
Claims in case no. 91-CV-1470, Seni0r Judge L0ren A.
Smith.
ON MOTION
ORDER
The United States moves for leave to enlarge the oral
argument time allotted to the parties from 15 minutes per
side to 25 minutes per side in this appeal.
Upon consideration there0f,
IT 13 ORDERED THATZ

HAGE V. US 2
(1) The United States’ motion to enlarge oral argu-
ment time is deferred for consideration by the merits
panel assigned to hear this case.
(2) A copy of the United States’ motion to enlarge oral
argument time and this order shall be transmitted to the
merits panel assigned to hear this case.
FoR THE CoURT
JAN 3 0 2012 131 Jan H0rba1y
Date J an Horbaly l
Clerk
cci LYv1a11 D- B@dfOrd, ESq- u.s.c0uai:ta'FW=sA1sF0n
Elizabeth Ann Peterson, Esq. THE FEoER'°~l- Cl3CU'T
321 JAN -3 0 2012
JAN HOHBAI.Y
CLEHK